Exhibit 10.2

     
Steven A. Kandarian
President and Chief Executive Officer
  (METLIFE LOGO) [y91773y9177301.gif]
 
   
MetLife, Inc.
1095 Avenue of the Americas
New York, NY 10036
   

July 14, 2011
Martin J Lippert
#######
#######
Dear Marty,
It is with great pleasure that I invite you to join MetLife, a leading global
provider of insurance and other financial services to millions of individual and
institutional customers.
With this letter, I am pleased to offer you the position of Executive Vice
President and Chief Information Officer at a rate of pay equal to an annual base
salary of $600,000 payable semi-monthly – i.e., you will be paid twice a month,
on the 15th of the month and the last work day of the month. If a pay day falls
on a weekend, holiday or other non-work day, you will generally be paid on the
business day immediately before the pay day.
This position reports to me and will be located in MetLife’s Headquarters at
1095 Avenue of the Americas, New York, New York. You will be a member of the
Executive Group. We would expect your first day of employment will be on or
before Sept. 1, 2011.
As Executive Vice President and Chief Information Officer, you will be an
employee of MetLife Group, Inc. and an officer of MetLife, Inc., MetLife Group,
Inc. and Metropolitan Life Insurance Company. Your appointment is conditioned on
the approval of the Compensation Committee and MetLife’s Board of Directors.
Your total compensation opportunity includes your base salary, annual incentive
and long-term stock-based incentives. The Compensation Committee of MetLife’s
Board of Directors oversees our annual (Annual Variable Incentive Plan or AVIP)
and long-term incentive plans. Awards under these plans are discretionary and
heavily influenced by company, business unit and individual performance. You
must be actively at work on the date of any payments or grants, as determined by
the applicable plan or program to receive such awards.
We expect your annualized total compensation opportunity for 2012 will be in the
range of $3,200,000 to $4,6000,000. Your Annual Variable Incentive Plan
(AVIP) award opportunity based on plan will be in the range of $910,000 to
$1,690,000 and your long-term stock-based incentives will be a mix of
performance shares and stock options, which on a total basis will be in the
range of $1,7000,000 — $2,300,000. For performance year 2011, your AVIP and
long-term stock based incentives will be on a pro-rata basis.
In addition, in consideration of the beginning of your employment, I will be
recommending to MetLife’s Compensation Committee and Board of Directors the
following stock-based incentive compensation awards:

1



--------------------------------------------------------------------------------



 



•   A grant of stock options valued at approximately $500,000 (based on a
planning stock price of $40.00, this would be 37,500 stock options). The stock
option price will be the closing stock price of MetLife Inc. common stock on the
date the grant is approved and will be subject to the terms of the stock
incentive plan and stock option agreement, which will be provided to you. Stock
options vest one-third each year from the date of the grant.   •   An award of
Performance Shares valued at approximately $500,000 (based on a planning stock
price of $40.00, this would be 12,500 shares). The performance period runs from
January 1, 2011 through December 31, 2013, with final awards payable in
April 2014. The performance shares are subject to the terms of the stock
incentive plan and performance share agreement, which will be provided to you.
You must be an employee on December 31, 2013 to be eligible for the award.   •  
A one-time grant of Restricted Stock Units (RSUs) valued at approximately
$500,000 (based on a planning stock price of $40.00, this would be $12,500 RSUs)
and would be subject to the terms of the stock incentive plan and the restricted
stock unit agreement, which will be provided to you. The RSUs will vest and
would be payable three years after the date of the grant.

You will be eligible for MetLife relocation benefits as described in the
attached Appendix. These benefits are in effect for the first 12 months of your
employment. Should you voluntarily terminate your employment within the
12 months of your effective date of employment, you must reimburse MetLife for
all relocation-related costs including expenses and allowances paid directly to
you.
MetLife has a stock ownership program covering Senior Vice Presidents and above
and equivalent positions. The program provides that individuals in these
positions should own MetLife, Inc. common stock in an amount at least equal to a
multiple – from 2 to 7 times – of their annual base salary. As Executive Vice
President and Chief Information Officer, you will be responsible for owning 4X
your annual base salary. Ownership includes shares and share equivalents
acquired through company sponsored programs, such as investments in the MetLife
Company Stock Fund of the Savings & Investment Plan, or the Auxiliary Savings &
Investment Plan, as well as shares purchased in the open market. While there is
no official time frame for reaching the minimum ownership requirement, you are
expected to hold all “profit shares” received from exercising any stock options,
and any shares you receive (or defer) in payment from performance share awards
or restricted stock units until you meet your ownership requirement.
Under MetLife’s Insider Trading Policy, certain employees must obtain prior
approval of the MetLife, Inc. Corporate Secretary to request certain
transactions that affect their interest in the MetLife Company Stock Fund of
their 401(K) portfolio. You will be a Section 16 officer and as such will be
subject to these requirements. You will be notified and given instructions on
how to request clearance for such transactions.
MetLife has a competitive and comprehensive array of benefits designed to
provide you with choice and flexibility. Under our current plans, you will be
eligible for healthcare and dental coverage, disability income benefits, group
life insurance, as well as several voluntary benefits such as legal services. In
addition, a chauffeured car will be provided to you.
You will be immediately eligible to participate in the MetLife Savings and
Investment Plan (SIP), which includes a 401(k) component. After one year of
service, you will become eligible for the Company matching contributions for
each pay period in which you are enrolled to contribute at least the minimum
employee contribution. If your compensation exceeds the limit imposed by IRS on
which contributions can be made to SIP ($245,000 for 2011), company
contributions on compensation in excess of this amount will be made to an
auxiliary plan provided you are enrolled to contribute at least the minimum
employee contribution to SIP.
After one year of service you will also automatically become a participant in
the MetLife Retirement Plan Personal Retirement Account (PRA) which is fully
funded by the company and provides a contribution of

2



--------------------------------------------------------------------------------



 



5% of your benefitable pay up to the social security wage base ($106,800 in
2011) and 10% above the wage base – you make no contributions to this plan. In
addition, you will earn credit in an auxiliary pension plan if your compensation
exceeds the limit imposed by the IRS for compensation eligible for credit under
the PRA ($245,000 in 2011).
In addition, through annual enrollments, you will have the option to defer
compensation in a plan designed for that purpose. You will receive further
details at a later time.
You will be eligible to participate in MetLife’s benefits according to the terms
of each benefit plan. Certain benefits such as benefits under the Retirement
Plan and company matching contributions under SIP are subject to certain vesting
requirements. With respect to health care benefits specifically, you will be
eligible for coverage on the first of the month following thirty days of
employment. More information about your benefits will be delivered within a few
weeks following your employment date.
You will be eligible for 22 paid time off (PTO) days and 3 Personal/Family days,
which will be pro-rated in 2011.
You will also be required to sign a statement acknowledging that you have
reviewed and understand the Selected MetLife Policies and Procedures Summary.
Shortly after your first day of employment you will receive an e-mail requesting
that you access the online Business Conduct Certificate Program to affirm your
compliance with the standards contained in MetLife’s Employee Code of Business
Conduct and Ethics and to complete a Business Conduct Certificate, disclosing,
if applicable, situations that may, in fact or in appearance, involve conflicts
of interest or other improper conduct. The Welcome Kit for New Associates
contains required forms along with further instructions related to this new
employee process.
This offer of employment is based on our confidence that your employment with
MetLife will be a mutually rewarding and enriching experience, but it is not an
employment contract, and does not represent a guarantee of continued employment
for any period of time. Employment at MetLife is “employment at will,” which
means that either you or MetLife may terminate the relationship at any time with
or without cause or notice.
Our offer is contingent on a satisfactory background check which may include
fingerprinting, professional reference checks and successful passing of
drug-screening test. This offer is subject to withdrawal if the background
check, reference checks or drug-screening test do not meet MetLife requirements.
In order to prevent delay in your ability to start employment, please be sure to
complete your drug-screening as soon as possible but by no later than 3 days
from the date of this letter.
In addition, this offer is contingent upon your being able to produce evidence
of your work authorization in the United States when you commence employment. If
you require sponsorship for a visa conferring on-going employment authorization
and this has not already been discussed with us, it is critical that you bring
this to my attention immediately. This offer is necessarily conditioned upon
MetLife determining that it will sponsor you for such a visa, visa availability,
the United States Citizenship and Immigration Service issuing such a visa and
your being authorized to work in the United States.
The following are two documents in particular that are necessary to complete
your employment status:

•   Federal law requires that Employment Eligibility Verification must be
completed by close of business on your 3rd day of employment. This document is
included in the Welcome package. You must bring certain documents with you on
your 1st day of work in order to begin the process. These must be original
documents, from which copies will be made. Please note, as required by Federal
law, failure to produce the required documentation and complete the Employment
Eligibility Verification Process within the mandated timeframe will result in
termination of employment.

3



--------------------------------------------------------------------------------



 



•   The Agreement To Protect Corporate Property is an agreement between you and
MetLife. It addresses matters such as ownership of MetLife information and
property, the importance of MetLife’s relationships with its customers and
employees, and MetLife’s interest in maintaining the relationship it has earned.
This form is located on our on-line New Associate’s On Boarding Center and must
be completed, signed and returned within 5 days from start of employment.

Soon after your first day of employment you will be automatically enrolled in
our enterprise orientation, the MetLife eOrientation Program. This program is a
self-paced eLearning experience that will help to familiarize you with MetLife’s
core values and culture, provide an in-depth business overview, and also
introduce you to resources that will help you navigate through the organization.
More information on initiating your MetLife eOrientation experience will be
provided after you start.
Marty, I believe that you will be a great addition to the team, and am confident
that you will help us realize many of the significant opportunities available to
us here at MetLife.
Again, I am delighted to extend this job offer, and look forward to receiving
your acceptance. We are sure that your decision to join MetLife will be mutually
rewarding and beneficial. Please return one signed copy of this letter to Dennis
Shiel, Senior Vice President, Human Resources, in the enclosed postage paid
envelope to indicate your acceptance, and keep a second copy for your personal
record. In the meantime, please feel free to give me a call with any questions
that you may at ###-###-#### or Dennis at ###-###-####.

     
Sincerely,
  I accept this job offer.
 
   
Steven A. Kandarian
  Martin Lippert
President and Chief Executive Officer
   
MetLife, Inc.
   
 
   
Signature /s/ Steven A. Kandarian
  Signature /s/ Martin J. Lippert
 
   
 
   
 
  Date 21 July — 2011

4



--------------------------------------------------------------------------------



 



(LOGO) [y91773y9177302.gif]
MARTIN LIPPERT
CANADA TO UNITED STATES
July 14, 2011
This Appendix, the International Transfer Policy–July 2008 and your offer letter
dated July 14, 2011 will confirm the terms and conditions of your employment
with MetLife and relocation to the United States.
Where this Appendix is different from the International Transfer Policy, this
Appendix will govern. A copy of the International Transfer Policy will be
provided to you under separate cover.
Support and Administration
The International Assignment Office (IAO) in New York is responsible for all
policies and processes related to the benefits, support and administration of
international relocations. Policy counseling, support, administration and
relocation management for all aspects of your relocation will be managed by IAO
in conjunction with local Human Resource personnel.
MetLife engages a third party relocation company, Cartus, to handle payment
and/or reimbursement of relocation related expenses. On acceptance of the offer,
you will receive an introduction to Cartus personnel who will require your bank
account information where you wish to have these payments deposited.
In general, all questions related to your relocation and related benefits or
processes should be directed to Alva Velasquez, AVP Expatriate Compensation, at
##### or ###-###-####.
Tax Assistance
You are encouraged to participate in a tax planning review session. This meeting
will provide you with information regarding the potential tax impact that an
international transfer may have on your personal financial situation. Your
spouse/partner is also encouraged to participate.
A representative of MetLife’s designated tax services provider will conduct the
tax briefing. It is the Company’s policy to conduct its tax affairs in keeping
with the highest legal standards and expects similar compliance from its
worldwide workforce.
Taxes may be assessed on some or all of the relocation-related payments made to
you or on your behalf as a result of your relocation. Applicable taxes on all
such payments will be grossed up, such that you will not have to bear the tax
burden associated with these payments.
In addition, and due to the complexities associated with learning the payment
and filing requirements of an unfamiliar tax system, MetLife will pay for origin
and destination location tax return preparation for you and your spouse/partner
for the first year following your transfer to the United States. You are
required to use MetLife’s designated tax services provider for these services.

 



--------------------------------------------------------------------------------



 



Tax planning or personal tax advice, with the exception of tax advice relating
to the sale or retention of your home, is not part of the MetLife tax program.
These services may be provided by the tax services firm of your choice, at your
expense.
House Hunting and Settling In
MetLife will pay the cost of a house-hunting trip for you and your
spourse/partner for up to 7 days. Reimbursable costs include business class
roundtrip airfare, hotel, car rental, and meals. As part of this assistance, a
local relocation service provider will be authorized to assist you.
Canada Home Sale
You remain responsible for the maintenance and related costs associated with
your home in Canada. You should discuss the implications of selling or retaining
your home with the tax services provider during your tax orientation.
If you choose to sell, MetLife will assist you with the associated customary
closing costs up to a maximum of USD 250,000. You will become eligible for this
assistance upon acceptance of the offer of employment. This must be utilized
within the first 12 months of your employment; upon expiration of the 12-month
period, this benefit will no longer be available.
United States Home Purchase
If you sell your Canada residence, MetLife will assist you with customary
closing costs on the purchase of a primary residence in the United States up to
a maximum USD 150,000. You will become eligible for this assistance upon
acceptance of the offer of employment. This benefit must be utilized within the
first 12 months of your employment; upon expiration of the 12-month period, this
benefit will no longer be available.
If you cannot locate a home for purchase immediately, MetLife will reimburse the
agent/broker fees to assist you in locating temporary rental accommodations.
Please note that any agent/broker fees paid will subsequently be deducted from
the reimburseable closing costs upon purchase of a home in the United States.
Interim Living
You may need to stay in interim housing before occupying permanent housing in
the United States. MetLife will provide up to a total of 30 days interim living.
It is expected that you will stay in a corporate/fully serviced apartment. We
will provide you and your spouse/partner assistance in obtaining appropriate
accommodation.
United States Housing Allowance
After the 30 days of interim living, if applicable, you will receive a housing
and utility allowance of USD 10,000 per month for a maximum 12 months or up
through the month in which you sell your Canadian residence, if earlier. This
allowance is net of tax.

      Martin Lippert – Canada to United States   July 14, 2011 — Page 2 of 3

 



--------------------------------------------------------------------------------



 



Home Leave
You are eligible for six business class tickets to be used by you and/or your
spouse/partner from New York to Toronto to be used within the first 90 days of
your employment. Cartus will provide further detail.
Shipment of Household Goods
MetLife will arrange an initial shipping of your belongings from Canada to the
United States and a second shipment within the first 12 months of your date of
hire. In addition, we will cover the cost of shipping two automobiles. Cartus
will provide you details.
Relocation
MetLife will reimburse the cost of one-way business class travel for you and
your spouse/partner to relocate from Canada to the United States.
Miscellaneous Relocation Allowance
You will receive a miscellaneous relocation allowance of USD 20,000, net of tax.
This payment will be made during the first month of your employment.

      Martin Lippert – Canada to United States   July 14, 2011 — Page 3 of 3

 